internal_revenue_service number release date index number -------------------------- ---------------------------------------- ------------------------------------- ---------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-155713-06 date date legend adjustment ------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- -- --------------------------------------------------------------------------------------------------------------------- --------- ----------------------------------------------------------- buyer --------------------------------------------- company ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ ------------------------------------------ guarantor --------------------------------------- purchase_price ----------------------------------------------- date --- -------------------- q r ------------------- ------------------- plr-155713-06 s -------------- ------------------ t dear ------------------ --------------------------- this is in response to your request for a private_letter_ruling under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary income_tax regulations sec_15a_453-1 provides for use of an alternative method of basis recovery in circumstances involving contingent payment installment_sales of property where use of the general rules provided in the code and regulations would inappropriately defer recovery_of a taxpayer's basis in the property sold facts on date the company an s_corporation entered into an asset purchase agreement with the buyer a directly or indirectly wholly-owned subsidiary of the guarantor pursuant to which the company agreed to sell to the buyer substantially_all of the assets used in the company's business the purchase agreement under the terms of the purchase agreement the buyer agreed to pay the company i the purchase_price ii the adjustment and iii two contingent earn out payments to be determined as a multiple of the amount by which annualized ebitda exceeded a threshold_amount throughout specified periods subsequent to the sale for purposes of the purchase agreement ebitda is defined as the net_income of the buyer and all of its subsidiaries plus depreciation amortization the excess of interest_expense over interest_income and income taxes the buyer also agreed to assume certain liabilities of the company at the closing the buyer paid q percent of the sum of the purchase_price and the adjustment to the company the remaining r percent of the purchase_price and the adjustment was deposited in an escrow account to secure the company's obligations under the purchase agreement to indemnify the buyer against certain liabilities that might arise in connection with the purchase agreement the escrow account will terminate two years after the date of the escrow agreement on termination the remaining balance in the escrow account after payment of any fees then owing to the escrow agent less the aggregate amount of any indemnification claims that have not been either i paid in accordance with the terms of the escrow agreement or ii rejected denied or withdrawn in accordance with the terms of the plr-155713-06 escrow agreement shall be paid to the company any funds that continue to be held by the escrow agent after the termination_date for the escrow account with respect to an indemnification claim shall be paid to buyer or the company when and as the indemnification claim is resolved in accordance with the terms of the escrow agreement in a manner consistent with such resolution based on the information provided the average ebitda of the company for the five years preceding the sale was dollar_figuret it would be necessary for ebitda to increase by approximately percent before the company would incur a liability for a contingent earnout payment based on the information provided if the circumstances existing from the closing through the end of the year_of_sale were annualized to the end of the period to be used for determining the first contingent payment the buyer would not incur a liability for a contingent payment it has been represented that the increase in ebitda for the period from the date of closing through the end of the year_of_sale was attributable to a number of factors including price increases for the company’s products and one-time cost and expense reductions including the elimination of certain officer salaries the reduction of bonuses for officers and the elimination of auto expenses of officers it has also been represented that the company will not be able to implement price increases similar in magnitude to those implemented after the closing in the foreseeable future the utilization rate of the company’s facilities and the size of the company’s workforce have remained essentially unchanged and are not expected to change the expense reductions implemented between the closing and date are not expected to yield subsequent year savings in excess of the annualized savings realized during the taxable_year that ended date under the company's proposed alternative method of basis recovery the amount of basis allocated to an installment_payment would bear the same ratio to the company's total basis in the property sold that the installment_payment bears to the estimated amount of the aggregate payments_to_be_received by the company during the term of the installment_obligation the estimated amount of the aggregate payments_to_be_received would by the sum of q percent of the purchase_price and the adjustment received in the year_of_sale and the balance in the escrow account which is to be paid to the company two years after the creation of the escrow account the estimated amount of the payments_to_be_received includes no amount for either of the two contingent earnout payments as the company does not expect to receive any earnout payments law and analysis sec_453 of the code provides as a general_rule that except as otherwise provided in that section income from an installment_sale shall be taken into account under the installment_method for federal_income_tax purposes plr-155713-06 sec_453 of the code defines the term installment_sale as a disposition of property where at least one payment is to be received after the close of the taxable_year in which the disposition occurs sec_453 of the code defines installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when payment is completed bears to the total_contract_price sec_453 of the code provides that the secretary_of_the_treasury shall sec_15a_453-1 provides rules for allocating a taxpayer’s basis to payments prescribe regulations providing for ratable basis recovery in transactions where the gross_profit or the total_contract_price or both cannot readily be ascertained sec_15a_453-1 of the income_tax regulations defines the term contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which the sale_or_other_disposition occurs the term contingent_payment_sale does not include transactions with respect to which the installment_obligation represents under applicable principles of tax law a retained_interest in the property which is the subject of the transaction an interest in a joint_venture or a partnership an equity_interest in a corporation or similar transaction regardless of the existence of a stated maximum selling_price or fixed payment terms received and to be received in a contingent_payment_sale the rules distinguish between contingent_payment_sales for which a maximum selling_price is determinable sales for which a maximum selling_price is not determinable but the time over which payments will be received is determinable and sales for which neither a maximum selling_price nor a definite payment term is determinable cannot be determined as of the close of the taxable_year in which a sale_or_other_disposition occurs but the maximum period over which payments may be received under the contingent sales_price agreement is fixed the taxpayers basis inclusive of selling_expenses shall be allocated to the taxable years in which payment may be received under the agreement in equal annual increments method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rules will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rules will substantially and inappropriately defer recovery_of basis the taxpayer must show sec_15a_453-1 provides that when a stated maximum selling_price sec_15a_453-1 provides that a taxpayer may use an alternative plr-155713-06 that the alternative method is a reasonable method of ratably recovering basis and that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule based on the information submitted and the representations made we conclude in addition sec_15a_453-1 provides guidelines as to what type of data is acceptable in demonstrating that application of the normal basis recovery rules would substantially and inappropriately defer recovery_of the taxpayer's basis the section provides that the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profits or other factual data that are subject_to verification the section further provides that the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable if the projection is based upon a specific event that already has occurred conclusion that application of the normal basis recovery rule_of sec_15a_453-1 would substantially and inappropriately defer recovery_of the company's basis in the property sold and that the use of the proposed alternative method of basis recovery will result in basis recovery at a rate at least twice as fast as the rate at which basis would be recovered under the normal basis recovery rules the proposed alternative method of basis recovery represents a reasonable method of basis recovery accordingly the company's use of the proposed alternative method of basis recovery is approved of the installment_method if at the close of the taxable_year the taxpayer holds installment_obligations which arose during the year and are outstanding as of the close of the year with a face_amount that exceeds dollar_figure in circumstances involving an s_corporation sec_453a is applied at the shareholder level for purposes of determining whether and to what extent any of the shareholders of the company will incur a liability for the interest charge imposed by sec_453a the amount of any earnout payments the company receives shall be taken into account by the company's shareholders in their taxable_year with or within which the company's tax_year ends amount of an earnout payment shall be treated as the face_amount of a fixed amount installment_obligation outstanding as of the end of the shareholders' taxable_year with sec_453a imposes an interest charge on tax that is deferred through the use for purposes of determining a shareholder's liability for sec_453a interest the plr-155713-06 which or within which the company's taxable_year in which the sale took place ends if a shareholder is liable for sec_453a interest the amount of sec_453a interest shall be determined for each year during the period beginning with the shareholder's return for the year with which or within which the company's year in which the sale took place ends and ending with the shareholder's return for the year prior to the year with which or within which the company's year in which the earnout payment is received ends the amounts so determined plus interest thereon at the underpayment rate in effect under sec_6621 for the respective periods described above shall be reported and paid with the shareholder's return for the respective period caveats representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and a copy of this letter must be attached to any income_tax return to which it is relevant a copy of the letter is enclosed also enclosed is a copy of the ruling letter with the deletions proposed to be made when the letter is subject_to disclosure under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting enclosure copy of this letter copy of letter with proposed deletions cc
